DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021. The IDS contained reference documents in Chinese.  Even though the submission is in compliance with the provisions of 37 CFR 1.97, no English translation of the cited references or translated abstract(s) were submitted. Their fore, relevance of these documents to the instant application was limited to the submitted ISR.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Rooney on 03/25/2021.

The application has been amended as follows: 
In the claims:
10.	At line 9, after the word amplifier and before “and wherein”, insert “, thereby adapting the boundary wire installation automatically to different boundary wire lengths,”. 
13.	At line 2, delete the word “also”.

Reasons for Allowance
Claims 10, 11, and 13-18 are allowed. 
The following is an examiner’s statement of reasons for allowance.
and two power amplifiers comprising one positive power amplifier, one negative power amplifier (the disclosed system comprises an amplifier, see e.g. para. [0026] and [0060], wherein it would have been obvious to a skilled person to have a plurality of the amplifying units), a sensing element and a boundary wire (a lightning shelter and fence wire 10, see e.g. FIG. 4), wherein the adaptive boundary wire transmitter is connected to a boundary wire installation (the transmitter 20 is connected to the fence wire 10, see e.g. FIG. 4), comprising the boundary wire (the fence wire is boundary or fence wire), for feeding the boundary wire with a boundary signal current (the transmitter feeds fence wire with voltage, see e.g. para. [0059], or current since voltage and current are dual of each other) and the compensation network is connected between an output of the amplifier (the lightning shelter is connected between output of the amplifier, see e.g. FIG. 4), thereby adapting the boundary wire installation automatically to different boundary wire lengths (different wire installation lengths are accommodated using a variable resistor; see e.g. para. [0058]) and wherein the adaptive boundary wire transmitter is arranged to 
So (So; US Patent No. 7,126,475), in another prior art reference, teaches a plurality of amplifiers for a disclosed signal generator (see e.g. FIG. 5B). 
Abramson et al. (Abramson; US 2008/0097645) disclosed a system and method for determining location of a machine, wherein the disclosed system/method can be used for a robotic lawnmower (see e.g. para. [0027]). 
However, the prior art references do not teach that the amplifier is a feedback amplifier, the plurality of amplifiers are bridge coupled power amplifier, the compensation network is connected between an output of the feedback amplifier and a negative input of the feedback amplifier, adapting the boundary wire installation automatically to different boundary wire lengths, and “the adaptive feed a positive input of the feedback amplifier with an input voltage signal, sense, by means of the sensing element, the boundary signal current, error amplify the sensed boundary signal current by means of the error amplifier, feed the error amplified boundary signal current to the negative input of the feedback amplifier, amplify, by means of the two bridge coupled amplifiers, an output signal from the feedback amplifier, limit the output frequency response of the amplified output signal from the feedback amplifier by means of the compensation network, and feed the amplified output signal from the feedback amplifier to the boundary wire.”
Claims 11, and 13-18 are allowed for depending on allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MUHAMMAD ADNAN/Examiner, Art Unit 2688